          Case 3:01-cv-30199-RGS Document 929 Filed 01/06/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                       CIVIL ACTION NO. 01-30199-RGS

                                 ROSIE D., et. al

                                        v.

                            CHARLES BAKER, et al.


                      MEMORANDUM AND ORDER
                ON APPOINTMENT OF THE COURT MONITOR

                                January 6, 2021

STEARNS, D.J.

      Since the early stages of this litigation, the court and the parties have

had the benefit of the services of Karen Snyder, who was appointed by Judge

Ponsor as the Court Monitor to oversee the implementation of the Judgment,

originally issued in 2007, and to assist with the resolution of compliance

issues. 1 Although I am relatively new to the case, I am sufficiently versed in

the record to appreciate the critical role Ms. Snyder has played in assisting

the Commonwealth of Massachusetts in taking significant steps towards

implementing federal statutory requirements for the provision of care to

Medicaid-eligible children with serious emotional disturbances.        But for


      1 Judge Ponsor retired from the case in 2020.          It was thereafter
reassigned to my session, as the Court of Appeals noted.
          Case 3:01-cv-30199-RGS Document 929 Filed 01/06/21 Page 2 of 3




her efforts, the Commonwealth’s eligible children would be in a far worse

position than they are today, as all involved in the litigation acknowledge.

      After years of largely cooperative litigation in the district court, in

2018, the Commonwealth (at the district court’s direction) moved to

terminate all reporting and monitoring requirements then in place as of

December 31, 2018, under the terms of the 2007 judgment.           The district

court denied the motion, which then moved the dispute to the Court of

Appeals. During the pendency of the appeal, the district court extended the

appointment of the Court Monitor pending the outcome of the appeal. The

Court 0f Appeals entered its decision on May 4, 2020, with the panel

majority ruling in favor of the Commonwealth, holding that the district court

had misconstrued the Commonwealth’s motion and had failed to apply the

appropriate standard in modifying the judgment by deciding to extend the

monitoring requirement.2

      Recognizing the finality of the Court of Appeals’ decision, on December

9, 2020, this court issued an order to the parties asking whether they would

be amendable to extending Ms. Snyder’s appointment on a cost-sharing basis

      2 The Court made a point of noting that the same analysis applied to
the district court’s decision to extend the tenure of the Court Monitor during
the pendency of the appeal. Her contractual extension expired on
December 31, 2020 and is not a matter of dispute between the parties.
                                        2
       Case 3:01-cv-30199-RGS Document 929 Filed 01/06/21 Page 3 of 3




to permit her retention as an advisor to the court.

      On December 23, 2o2o, the plaintiffs’ agreed to the court’s proposal at

least insofar as it would involve Ms. Snyder’s time advising the court with

respect to technical issues raised in the upcoming motions intended to clear

a path to a final resolution of the litigation (ten hours in the plaintiff’s

estimation).    Defendants, however, responded the same day by declining

the proposed arrangement, particularly “without knowing the precise role

the Court envisions for the Court Monitor.” Def.s’ Resp. at 1 [Dkt #927].

The court can assure the parties that the role it had envisaged is a purely

advisory one, the court being sensitive to the fact that it does not approach

the task with the depth of historical knowledge possessed by Ms. Snyder or

the counsel who have over a decade of involvement in the litigation.

Nonetheless, the court recognizes that it has neither the legal nor equitable

power to tax the parties with the expense of the appointment over their

objection.     Consequently, no further Order with respect to Ms. Snyder’s

appointment will issue.


                                    SO ORDERED.

                                    /s/ Richard G. Stearns _________
                                    UNITED STATES DISTRICT JUDGE


                                      3
